DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4, 7-9, 11-12, 15-17 and 19-20 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a while with regard to the limitations concerning stitching n acquired images triggered by gesture information in a shooting preview image to obtain a n-grid image both in a timing operation and in a trigger operation. In the exemplary closest prior art found for these limitations, Her does not teach the differentiating limitations. Alaniz, Jasinski and Karunamuni do not cure the deficiency. Prior art made of record by Pio (US 2019/0200089) discloses in para. [0023] stitching frames of some content items to form thumbnail images. However, Pio’s content items are not acquired images triggered by gesture information in a shooting preview image. It is rendered not obvious to further modify the technique of Her to achieve the differentiating limitations.
Claims 3-4, 7-8 and 20 are allowed because they depend on claim 1.
Claims 9 and 17 each include the same allowable subject matter as claim 1 and thus are allowed.
 Claims 11-12 and 15-16 are allowed because they depend on claim 9.
Claim 19 is allowed because they depend on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693